            Case 1:19-cv-01993-EGS Document 1 Filed 07/03/19 Page 1 of 21



                          UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

____________________________________
                                           )
RELX, INC. d/b/a LexisNexis USA,           )
230 Park Avenue, 7th Floor                 )
New York, NY 10169                         )
                                           )
and                                        )
                                           )
SUBHASREE CHATTERJEE                       )
4700 Riverwood Circle                      )
Raleigh, NC 27612                          )
                                           )
        Plaintiffs,                        )
                                           )   Case No.: ____________
v.                                         )
                                           )   5 U.S.C. § 705 STAY REQUESTED
KATHY A. BARAN,                            )
in her Official Capacity,                  )
Director of the California Service Center, )
U.S. Citizenship and Immigration           )
Services, U.S. Department of               )
Homeland Security                          )
24000 Avila Rd                             )
Laguna Niguel, CA 92677;                   )
                                           )
KENNETH T. CUCCINELLI,                     )
in his Official Capacity, Acting Director, )
U.S. Citizenship and Immigration           )
Services, U.S. Department of               )
Homeland Security                          )
20 Massachusetts Avenue, NW,               )
Washington, DC 20529;                      )
                                           )
KEVIN MCALEENAN,                           )
in his Official Capacity,                  )
Acting Secretary,                          )
U.S. Department of Homeland Security )
245 Murray Lane, SW,                       )
Washington, DC 20528-0075;                 )
                                           )
UNITED STATES CITIZENSHIP                  )
AND IMMIGRATION SERVICES,                  )
20 Massachusetts Avenue, NW,               )
Washington, DC 20529; and                  )


DM2\10094691.1
            Case 1:19-cv-01993-EGS Document 1 Filed 07/03/19 Page 2 of 21



                                    )
UNITED STATES DEPARTMENT OF )
HOMELAND SECURITY,                  )
245 Murray Lane, SW,                )
Washington, DC 20528-0075           )
                                    )
      Defendants.                   )
____________________________________)


 COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF AND REVIEW OF
    AGENCY ACTION UNDER THE ADMINISTRATIVE PROCEDURE ACT

                                       INTRODUCTION

     1. This action seeks declaratory and injunctive relief against Kathy A. BARAN, Director of

the California Service Center, U.S. Citizenship and Immigration Services (“USCIS”), U.S.

Department of Homeland Security (“DHS”); Kenneth T. CUCCINELLI, Acting Director,

USCIS; Kevin MCALEENAN, Acting Secretary, U.S. Department of Homeland Security;

USCIS; and DHS (collectively “the Government” or “Defendants”) under the Administrative

Procedure Act (“APA”), 5 U.S.C. §702, based on the Government’s improper January 23, 2019

denial of Form I-129, Petition for Nonimmigrant Worker, otherwise known as an H-lB visa

petition, filed by RELX, Inc. d/b/a LexisNexis USA (“LexisNexis”) on behalf of Subhasree

Chatterjee, as a Data Analyst.

     2. The Government denied the H-1B petition on the sole ground that the job offered to Ms.

Chatterjee allegedly did not qualify as an H-1B specialty occupation. In light of the extensive

evidence submitted by LexisNexis in support of the H-1B petition and the flawed explanations in

the Government’s January 23, 2019 denial, the denial was “arbitrary, capricious, an abuse of

discretion, or otherwise not in accordance with law.” Hence, Plaintiffs LexisNexis and Ms.

Chatterjee request that the Court hold unlawful and set aside the January 23, 2019 denial of Ms.




                                                2
DM2\10094691.1
            Case 1:19-cv-01993-EGS Document 1 Filed 07/03/19 Page 3 of 21



Chatterjee’s H-1B petition, order the Government to approve the H-1B petition, and grant other

appropriate declaratory and injunctive relief.

     3. LexisNexis and Ms. Chatterjee expressly request a 5 U.S.C. § 705 stay of the January 23,

2019 denial and an extension of her current visa status pending resolution of this case.

LexisNexis and/or Ms. Chatterjee will suffer irreparable harm should the Court not grant an

immediate stay of the Defendants’ final agency action pending resolution of this case.

                                         JURISDICTION

     4. This case arises under the Immigration and Nationality Act (“INA”), 8 U.S.C. §1101 et

seq. and the Administrative Procedure Act (“APA”), 5 U.S.C. §701 et seq. This Court has federal

question jurisdiction pursuant to 28 U.S.C. § 1331, as a civil action arising under the laws of the

United States. This Court also has authority to grant declaratory relief under 28 U.S.C. §§2201-

02, and injunctive relief under 5 U.S.C. §§ 702 and 705, and 28 U.S.C. §§ 1361. The United

States has waived sovereign immunity under 5 U.S.C. §§702 and 705.

     5. LexisNexis and Ms. Chatterjee may seek judicial review upon denial of the visa petition

without any further administrative appeal. See, e.g., EG Enters. v. DHS, 467 F. Supp. 2d 728,

732-33 (E.D. Mich. 2006) (H-lB petition denial; USCIS agreed in its crossmotion that exhaustion

not required); RCM Technologies, Inc. v. US. Dept. of Homeland Sec., 614 F. Supp. 2d 39, 45

(D.D.C. 2009) (“[P]laintiffs need not pursue an AAO appeal before seeking judicial review of

denied visa applications in federal court.”).

                                                VENUE

     6. Venue is properly with this Court pursuant to 28 U.S.C. §1391(e)(1)(A), because this is a

civil action in which the Defendants are employees or officers of the United States, acting in

their official capacity, and agencies of the United States, all of which (other than Defendant



                                                  3
DM2\10094691.1
            Case 1:19-cv-01993-EGS Document 1 Filed 07/03/19 Page 4 of 21



Baran, in her official capacity) reside in the District of Columbia and there is no real property

involved.

                                             PARTIES

                                             Plaintiffs

     7. Plaintiff RELX, Inc. d/b/a LexisNexis USA, is a Delaware corporation with its principal

place of business in New York, NY. RELX is an umbrella corporation with several key markets:

Legal, Scientific, Medical, Risk, and Exhibitions. LexisNexis USA is an unincorporated division

of RELX, Inc.. LexisNexis is a leading provider of comprehensive information and business

solutions to professionals in a variety of areas – legal, risk management, corporate, government,

law enforcement, accounting, and academic. LexisNexis helps customers achieve their goals in

100 countries. It provides customers access to 5 billion searchable documents from more than

32,000 legal, news, and business sources. Corporations and legal professionals manage,

organize, and integrate their work processes using their unique set of solutions. LexisNexis

services its customers by building the best legal research tools available, including its flagship

LexisAdvance. LexisAdvance is the engine that powers legal research at all levels of the judicial

system.

     8. LexisNexis does its work through three engineering “Centers of Excellence” (“COE”)

throughout the globe: London, UK; Shanghai, China; and Raleigh, NC, USA. The Raleigh, NC

office is home to the engineering team for LexisAdvance. LexisNexis has placed a great deal of

emphasis in colocation of its employees, moving people from other US locations to Raleigh, NC.

Within the Raleigh, NC COE, there is located LexisNexis’s User Experience Research (“UXR”)

team which harnesses qualitative and quantitative data to ensure that the company is investing in

the right areas of product development and designing products – including Lexis Advance – that

users will find most useful.

                                                  4
DM2\10094691.1
            Case 1:19-cv-01993-EGS Document 1 Filed 07/03/19 Page 5 of 21



     9. Plaintiff Ms. Subhasree Chatterjee is a citizen of India, currently residing at 4700

Riverwood Circle, Raleigh, NC. Ms. Chatterjee is a current employee of LexisNexis working as

a Data Analyst in LexisNexis’s Raleigh, NC engineering COE on the flagship product

LexisAdvance as part of the UXR team. Ms. Chatterjee is currently in the United States on a F-1

student visa with STEM OPT (Optional Practical Training) that expires on August 3, 2019, after

which she will not be permitted to work in the United States and may need to leave the United

States unless the Government’s final agency action is stayed or reversed by then. Ms. Chatterjee

is the subject of the H-1B petition LexisNexis filed and she is directly impacted by the

Government’s January 23, 2019 final agency decision denying her a H-1B visa.

                                            Defendants

     10. Defendant Kathy A. BARAN is the Director of the California Service Center. Among

other things, the California Service Center is responsible for adjudicating visa petitions, such as

the H-1B visa petition filed by LexisNexis. Defendant Baran is sued in her official capacity.

     11. Kenneth T. CUCCINELLI is the Acting Director of U.S. Citizenship and Immigration

Services (“USCIS”). As Director, Defendant Cuccinelli has been delegated the authority to direct

the administration of USCIS, and to enforce the Immigration and Nationality Act (“INA”) and

all other laws relating to the immigration of non-citizens. Defendant Cuccinelli is responsible for

USCIS’s policies, practices, and procedures, and oversees the USCIS officers responsible for

adjudicating Plaintiff's H-lB visa petition. Defendant Cuccinelli is sued in his official capacity.

     12. Defendant Kevin MCALEENAN is the Acting Secretary of the U.S. Department of

Homeland Security (“DHS”). DHS is the federal agency encompassing USCIS, which is

responsible for the administration and enforcement of the INA and all other laws relating to the

immigration of non-citizens. In his official capacity as Director, Defendant McAleenan has

responsibility for the administration and enforcement of the immigration and naturalization laws

                                                  5
DM2\10094691.1
            Case 1:19-cv-01993-EGS Document 1 Filed 07/03/19 Page 6 of 21



pursuant to section 402 of the Homeland Security Act of 2002, 107 Pub. L. No. 296, 116 Stat.

2135 (Nov. 25, 2002); see also 8 U.S.C. § 1103(a). Defendant McAleenan is sued in his official

capacity.

     13. Defendant U.S. Citizenship and Immigration Services is an agency of the DHS, and is

responsible for overseeing the adjudication of immigration benefits. USCIS implements federal

law and policy with respect to immigration benefits applications. USCIS’s headquarters resides

within the District of Columbia

     14. Defendant the U.S. Department of Homeland Security is a cabinet department of the

United States federal government responsible for immigration related services (U.S. Citizenship

and Immigration Services or “USCIS”), enforcement (Immigration and Customs Enforcement or

“ICE”), and investigations (Homeland Security Investigations or “HIS”), among other duties.

DHS oversees USCIS and its implementation of federal law and policy with respect to

immigration benefits applications. DHS’s headquarters resides within the District of Columbia.

                                    LEGAL BACKGROUND

     15. An H-1B visa allows a foreign national to be admitted temporarily to the United States to

work in a “specialty occupation,” which is defined as an occupation that requires “theoretical and

practical application of a body of highly specialized knowledge” and “attainment of a bachelor’s

or higher degree in a specific specialty (or its equivalent) as a minimum for entry into the

occupation in the United States.” 8 U.S.C. §1184(i)(1).

     16. Pursuant to regulations implementing the INA, a position must be found to meet one of

the following four criteria to quality as an H-1B specialty occupation:

                 (1) A baccalaureate or higher degree or its equivalent is normally the minimum
                 requirement for entry into the particular position;

                 (2) The degree requirement is common to the industry in parallel positions among
                 similar organizations or, in the alternative, an employer may show that its

                                                 6
DM2\10094691.1
            Case 1:19-cv-01993-EGS Document 1 Filed 07/03/19 Page 7 of 21



                 particular position is so complex or unique that it can be performed only by an
                 individual with a degree;

                 (3) The employer normally requires a degree or its equivalent for the position; or

                 (4) The nature of the specific duties are so specialized and complex that
                 knowledge required to perform the duties is usually associated with the attainment
                 of a baccalaureate or higher degree.

8 C.F.R. §214.2(h)(4)(iii)(A).

                                   FACTUAL ALLEGATIONS

     17. On April 12, 2018, LexisNexis filed a Petition for Nonimmigrant Worker (Form I-129)

on behalf of Ms. Chatterjee, a citizen of India, petitioning to classify her in H-1B status so that

she could continue to work for LexisNexis in the specialty occupation of Data Analyst, at

LexisNexis’s only specialized Center for Excellence located in the United States, and the only

Center of Excellence supporting LexisNexis’ flagship product, LexisAdvance.

     18. Because Ms. Chatterjee, as the Beneficiary, did not meet any of the exemptions in 8

U.S.C. 1184(g)(5), the petition filed on her behalf was subject to the H-lB cap. As such,

LexisNexis filed the petition with a requested validity period of October 1, 2018 to September 1,

2021.

     19. Ms. Chatterjee holds a Master of Science in Business Administration, with a focus on

Business Analytics, from the University of Cincinnati, located in Ohio, USA.

     20. Prior to earning her Masters degree or beginning to work for LexisNexis in 2017, Ms.

Chatterjee earned a Bachelor of Technology degree in Computer Science and Engineering from

West Bengal University of Technology in Kolkata, India. Ms. Chatterjee also had extensive

practical experience in data analytics from four years of working for Infosys in Pune, India in the

specialized field of Analytics Delivery after earning her undergraduate degree.




                                                  7
DM2\10094691.1
            Case 1:19-cv-01993-EGS Document 1 Filed 07/03/19 Page 8 of 21



     21. As a Data Analyst for LexisNexis, after earning her Masters degree with a focus on

Business Analytics and upon Defendants’ granting the H-1B petition, Ms. Chatterjee would have

continued to be employed and paid by LexisNexis. She would continue to work for LexisNexis

at its only United States based Center for Excellence, located in Raleigh, NC and support

LexisNexis’ flagship product, LexisAdvance.

     22. In support of its petition, Plaintiff supplied a Labor Condition Application (“LCA”) (Case

Number I-200-18060-605447), certified by the U.S. Department of Labor for the requested

validity period of September 2, 2018 through September 1, 2021; a letter from Leticia Andrade,

Plaintiffs Immigration Compliance Specialist; background information about Plaintiff; copies of

Ms. Chatterjee’s Master’s degree from the University of Cincinnati and official transcript; a copy

of her F-1 student visa and work authorization and a copy of the biographic page of Ms.

Chatterjee’s unexpired passport.

     23. The position of Data Analyst offered to Ms. Chatterjee has a great number of technical

responsibilities that could not be performed by an individual lacking the equivalent of a U.S.

bachelor's degree. These responsibilities, include “analyzing, investigating, and hypothesizing

data to effectively communicate with internal and external customers, management and

functional areas by presenting problem resolution, product information…work with Designers

and Researchers, embedded in product development teams, to help them understand customer

behavior…analyze, investigate, negotiate and resolve problems to help inform product design

decisions.”

     24. On or about May 7, 2018, the USCIS California Service Center issued a Request for

Evidence to LexisNexis requesting illustrative categories of information regarding whether Ms.

Chatterjee’s Data Analyst position is a “specialty occupation.”



                                                 8
DM2\10094691.1
              Case 1:19-cv-01993-EGS Document 1 Filed 07/03/19 Page 9 of 21



     25. On June 18, 2018, LexisNexis responded to Defendants’ Request for Evidence with (a) a

detailed supplemental letter from Leticia Andrade, Plaintiff’s Immigration Compliance

Specialist; (b) an organizational chart; (c) six job announcements for Data Analyst positions,

from six different employers, each showing that the Data Analyst position for the other

employers requires at least a Bachelor’s degree in STEM fields such as business analytics,

statistics, mathematics, economics or operations research; and (d) an expert opinion from Dr.

Gerhard Steinke, Professor of Management and Information Systems at Seattle Pacific

University. LexisNexis provided extensive evidence on three out of the four 8 C.F.R.

§214.2(h)(4)(iii)(A) grounds for “specialty occupation.”

     26. Leticia Andrade explained the sophisticated and specialty nature of the Data Analyst

position to Defendants in her supplemental letter, as follows:

          As indicated in the H-lB petition filed on her behalf, Ms. Chatterjee will be
          employed by LexisNexis USA as a Data Analyst. In this position, she will utilize
          her business analytics education and relevant professional experience to:

                 Use SQL to extract data to describe user behavior on LexisAdvance,
                  accessing the correct data sources, checking data integrity, and ensuring
                  overall data quality (30%);
                 Use R, Python, or other statistical programming software to program analyses
                  and generate reports leveraging proper statistical techniques such as ANOVA,
                  t-tests, linear models, or logistic regression so that decisions on A/B test
                  results are made with full statistical confidence (20%);
                 Perform exploratory data analyses using tools like Rand Python; techniques
                  such as descriptive statistics, kmeans clustering, hierarchical modeling, and
                  dimensionality reduction (20%);
                 Use Looker or other Business Intelligence tools to visualize data to provide
                  ongoing insight into key metrics for stakeholders in the UX and PM teams
                  (10%);
                 Assist stakeholders in the formulation of hypotheses for web analytics A/B
                  testing (10%);
                 Present findings of reports to stakeholders, ensuring they understand implications
                  of how decisions can affect the customer experience (5%); and
                 Train stakeholders in the use of data tools such as Looker, ElasticSearch, and
                  Kibana; document use of those tools for stakeholder reference (5%).



                                                   9
DM2\10094691.1
           Case 1:19-cv-01993-EGS Document 1 Filed 07/03/19 Page 10 of 21



     27. Dr. Gerharde Steinke stated in his expert opinion letter, after identifying and analyzing

the information upon which his opinion was based:

          The title of Data Analyst is given to a person who specialized in designing and
          performing complex data modeling, quantitative analysis and statistical analysis
          with a focus on enabling the business to better analyze and evaluate their processes,
          operations, and customers . . .

          After examining the Data Analyst position in detail, it becomes apparent that a
          minimum of a Bachelor’s degree in Business Analytics, Statistics, Mathematics, or
          a related quantitative field provides an individual with the core competencies and
          skills needed for the role. This is because the nature of these specific
          responsibilities and knowledge is so specialized and complex, that knowledge
          required to perform these duties is usually associated with the attainment with the
          bachelor’s degree in this field.

          The duties listed above require the employee to understand data and information
          technologies, databases, design options, along with business intelligence processes
          and methodologies. The position requires a broad understanding of the business
          environment, as well as knowledge and understanding of quantitative, statistical
          and business analytics tools, processes, requirements, and strategies. Such deeper
          knowledge and understanding is seldom achieved without a solid university
          education. A position with these duties would normally be entrusted only to a
          person with a minimum of a Bachelor’s degree in Business Analytics, Statistics,
          Mathematics, or a related qualitative field at a minimum in order to competently
          handle the duties required by the Data Analyst position. . . .

          Based on my qualifications, I conclude that the position of Data Analyst is a
          specialty occupation as defined under 8 C.F.R. 214.2(h)(4)(ii) requiring theoretical
          and practical application of a body of highly specialized knowledge, a Bachelor’s
          degree in Business Analytics, Statistics, Mathematics, or a related quantitative field
          and meets sufficient criteria for a specialty occupation . . . In addition, I conclude
          that the nature of the position is so specialized and complex that only an individual
          with a Bachelor’s degree in such a field would be able to perform the job duties.
          Furthermore, the degree requirement is common to the industry in parallel positions
          among similar organizations and firms similar to the petitioner’s routinely recruit
          and employ only degreed individuals in the specific specialty.

     28. On September 13, 2018, the Government denied the petition filed by LexisNexis on

behalf of Ms. Chatterjee. The decision acknowledged the existence of some of the evidence

provided by LexisNexis and then summarily disregarded all of it, including the expert opinion.

Ultimately, the Government denied the petition for one simple reason, stated several different



                                                   10
DM2\10094691.1
           Case 1:19-cv-01993-EGS Document 1 Filed 07/03/19 Page 11 of 21



ways for each of the four regulatory criteria: LexisNexis had allegedly “not shown that the

position is a specialty occupation.”

     29. It is important to note that the Government did not conclude that Ms. Chatterjee is not

qualified to perform specialty occupation-level work.

     30. On October 10, 2018, LexisNexis filed a motion with the Government to reopen or, in the

alternative, a motion to reconsider the previously denied petition. As part of LexisNexis’s

motion to reopen and for reconsideration, LexisNexis attached the following exhibits: (a) a

preponderance of the evidence memorandum detailing all of the factual support for the H-1B

petition and explaining how the admissible evidence meets the “preponderance of the evidence”

standard for granting the H-1B petition and explicitly stating that LexisNexis was seeking

reconsideration of the September 13th decision and, alternatively, a reopening of the record; (b)

background information regarding O*NET; (c) an O*NET Report for 15-1199.08 for the

position of Business Intelligence Analyst; (d) documents showing the academic equivalency of

degrees in accounting, economics, and operations research with degrees in statistics or

mathematics based on their common usage of mathematical formulation, applied mathematics,

and statistical analysis; and (e) another copy of Dr. Gerhard Steinke’s Expert Opinion Letter.

     31. On January 23, 2019, the Government, in a seven page decision, affirmed its prior

decision finding LexisNexis’s Data Analyst position not to be a specialty occupation within the

meaning of the regulations. It is the January 23, 2019 final Government decision that is the

subject of this APA challenge.

     32. If the Court were not to grant the requested 5 U.S.C. § 705 stay of the Defendant’s final

agency action prior to August 3, 2019, Ms. Chatterjee will be irreparably harmed. Among the

irreparable harm Ms. Chatterjee will suffer includes, but is not limited to, being required to (a)



                                                 11
DM2\10094691.1
           Case 1:19-cv-01993-EGS Document 1 Filed 07/03/19 Page 12 of 21



stop working for LexisNexis in the United States; (b) default on her apartment lease and car

loans and suffer related financial penalties she would not otherwise have incurred but for

Defendants’ action; (c) lose all career progress and momentum she has accumulated at

LexisNexis while working in the United States; and (d) cease providing financial support to her

parents in India. If required to leave the United States, Ms. Chatterjee will not be able to find

comparable employment in India for anywhere close to a comparable salary – resulting in a

salary reduction from approximately $85,000 down to as low as $7,000 per year. All of the

foregoing, and other harms, will irreparably harm Ms. Chatterjee and her career, from which she

will never fully recover if not granted the H-1B visa Defendants improperly denied and allowed

to continue to lawfully work in the United States pending a resolution of this case.

     33. Similarly if the Court were not to grant the requested 5 U.S.C. § 705 stay of the

Defendant’s final agency action, LexisNexis will be irreparably harmed. Ms. Chatterjee

possesses a unique blend of directly applicable education and years of experience working for

LexisNexis. LexisNexis will not be able to find a suitably educated replacement for Ms.

Chatterjee and get that replacement up to speed to perform at a minimal level of proficiency

involving LexisNexis’ product line for at least a year if not longer. In the interim, LexisNexis

would be without a Data Analyst for LexisAdvance, its flagship product, and lack the

competitive advantage that complex data analytics provide for its maintaining and improving its

products and future product development. As a result, LexisAdvance would likely lose

subscribers and market share in the extremely competitive market for its products, from which it

may never fully recover.




                                                 12
DM2\10094691.1
            Case 1:19-cv-01993-EGS Document 1 Filed 07/03/19 Page 13 of 21



     34. Defendants will not be harmed should the Court grant a 5 U.S.C. § 705 stay of the

Defendant’s final agency action and permit Ms. Chatterjee to work and remain in the United

States pending a decision in this case.

     35. It is in the public interest for the Court to grant a 5 U.S.C. § 705 stay of the Defendants’

final agency action and permit Ms. Chatterjee to work and remain in the United States pending a

decision in this case so as to ensure that the INA and implementing regulations are properly

applied to the facts of Plaintiffs’ H-1B petition and that visa applicants and beneficiaries are

granted full due process rights and the government comports with the rule of law.

                                            COUNT ONE

                          Violation of the Administrative Procedure Act
                                       5 U.S.C. §701, et seq.

     36. LexisNexis re-alleges and incorporates by reference herein all of the allegations set forth

above.

     37. The APA empowers this Court to hold unlawful and set aside agency action that is

“arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law.” 5 U.S.C.

§706(2)(A).

     38. As discussed above, Plaintiffs need only prove one of the four 8 C.F.R.

§214.2(h)(4)(iii)(A) grounds by a preponderance of the evidence in order to establish that a

position is a “specialty occupation.”

     39. The first of the four 8 C.F.R. §214.2(h)(4)(iii)(A) grounds is that a “bachelor’s or higher

degree or its equivalent is normally the minimum requirement for entry into the particular

position.

     40. LexisNexis, as part of its H-1B application, provided an LCA signed by the U.S.

Department of Labor certifying that the Data Analyst position at issue in this case was properly


                                                  13
DM2\10094691.1
           Case 1:19-cv-01993-EGS Document 1 Filed 07/03/19 Page 14 of 21



within SOC Code 15-1199 with SOC occupation title “Computer Occupations, All Other.”

LexisNexis explained that the Data Analyst position at issue here fell within the “Business

Intelligence Analyst” subspecialty of “Computer Occupations, All Other.”

     41. Defendants, however, denied the H-1B application by relying solely on the U.S.

Department of Labor’s Occupational Outlook Handbook (“OOH”) and (a) incorrectly noting that

the “OOH does not contain detailed profiles for the computer occupations category”; (b) making

the factually and legally unsupported conclusion that a “reference to the USDOL’s O*NET

standing alone, fails to establish that an occupation is a specialty occupation”; (c) wrongly

explaining (presumably cut and paste from another H-1B petition for a different position and

filed by a different applicant) for the Data Analyst position at issue here that “the JobZone

portion of the O*NET website groups the position of administrative service manager with

occupations such as accountant, chef and head cook, computer programmer, historian,

pharmacist, and police detective” (emphasis added); and (d) concluding that LexisNexis’s

“counsel’s argument that the USDOL has determined in its O*NET website that the offered

position qualifies as a specialty occupation is not persuasive.” Defendants do not cite any

evidence other than what LexisNexis provided in its H-1B application, and hence they do not cite

or rely on any contrary evidence to support their position. In addition to the errors cited herein,

Defendants’ January 23, 2019 decision applied a burden of proof other than the required

“preponderance of evidence” considering the decision they reached was made without citing any

evidence contrary to the evidence submitted by LexisNexis, presumably the only evidence in the

administrative record of this matter.




                                                 14
DM2\10094691.1
           Case 1:19-cv-01993-EGS Document 1 Filed 07/03/19 Page 15 of 21



     42. Defendants’ narrow and exclusive reliance on the U.S. Department of Labor’s OOH is

“arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law” for a

variety of reasons, including but not limited to:

                 a. The U.S. Department of Labor’s OOH is a document created by the U.S.

                    Department of Labor’s Bureau of Labor Statistics pursuant to a specific

                    delegation of statutory authority to do so. As such, Defendants – as a federal

                    agency not delegated statutory authority to create or interpret the OOH – are not

                    entitled to any deference in their “interpretation” of a document created by

                    another federal cabinet agency. For Defendants to have “interpreted” the OOH

                    violated the APA.

                 b. Defendant’s “interpretation” of the OOH to find it does not cover the Data

                    Analyst position at issue here is error. The OOH listing for “Computer

                    Occupations, All Other” expressly cites and incorporates by reference the O*NET

                    listing for Business Intelligence Analyst (SOC Code 15-1199.08) and expressly

                    states “Typical entry-level education: Bachelor's degree”.

                    https://www.bls.gov/ooh/about/data-for-occupations-not-covered-in-detail.htm.

                    For the Government to have determined that a Bachelor’s degree is not required

                    for the position was error.

                 c. The O*NET cross reference to Business Intelligence Analyst in the OOH listing

                    for “Computer Occupations, All Other” defines the technological (e.g., use of

                    database management and/or query software) and educational (e.g., algebra,

                    geometry, calculus, statistics, and their applications) requirements for the position

                    and explains that more than of 90% Business Intelligence Analyst positions



                                                     15
DM2\10094691.1
           Case 1:19-cv-01993-EGS Document 1 Filed 07/03/19 Page 16 of 21



                 require a Bachelor’s degree and at least 33% of the positions also require a

                 Master’s degree.

     43. The Government, in their January 23, 2019 decision, do not cite to any contrary evidence

and rely solely on their misinterpretation and misapplication of the U.S. Department of Labor’s

OOH. In light of LexisNexis’s proffered evidence and the complete lack of any contrary

evidence, LexisNexis satisfied its preponderance of the evidence burden of proof that the Data

Analyst position which is the subject of LexisNexis’s H-1B petition is a “specialty occupation”

within the meaning of 8 C.F.R. §214.2(h)(4)(iii)(A). The Government’s January 23, 2019

decision to the contrary was “arbitrary, capricious, an abuse of discretion, or otherwise not in

accordance with law.”

                                            COUNT TWO

                          Violation of the Administrative Procedure Act
                                       5 U.S.C. §701, et seq.

     44. Plaintiff re-alleges and incorporates by reference herein all of the allegations set forth

above in Paragraphs 1 through 43.

     45. The second of the four 8 C.F.R. §214.2(h)(4)(iii)(A) grounds is that the “degree

requirement is common to the industry in parallel positions among similar organizations or, in

the alternative, an employer may show that its particular position is so complex or unique that it

can be performed only by an individual with a degree.”

     46. As discussed above, LexisNexis submitted six different position announcements for a

Data Analyst by six different employers as part of its June 18, 2018 response to the

Government’s Request for Evidence. Each of the Data Analyst position announcements

indicated that a Bachelor’s degree or higher was required for position. LexisNexis also supplied




                                                   16
DM2\10094691.1
           Case 1:19-cv-01993-EGS Document 1 Filed 07/03/19 Page 17 of 21



an expert opinion from Professor Steinke reaffirming that “firms similar to the petitioner’s

routinely recruit and employ only degreed individuals in the specific specialty.”

     47. Ms. Chatterjee was hired for the Data Analyst position based on possessing a Master

degree in Business Analytics and a Bachelor of Technology degree in Computer Science and

Engineering providing further evidence that LexisNexis required a Bachelor degree or higher for

the position.

     48. In the Government’s January 23, 2019 final agency decision, there was no mention,

discussion, or analysis of the six different position announcements for Data Analyst that

LexisNexis submitted in June 2018 or of the fact that Ms. Chatterjee possessed a Masters degree

when originally hired for the Data Analyst position. Defendants also ignored Professor Steinke’s

expert opinion stating that it is common in the industry to require at least a Bachelor’s degree in

business analytics, math, statistics, or related quantitative fields and confirming industry

practices. In effect, and for all practical purposes, Defendants completely ignored this highly

probative and dispositive evidence.

     49. LexisNexis, as part of its October 2019 motion for reconsideration, explained “that fields

such as accounting, economics, and operations research employ techniques from other

mathematical principals, such as mathematical formulation, applied mathematics, and statistical

analysis. Thus, the Data Analyst position requires a bachelor’s degree that is limited to fields of

study including statistics, mathematics, or fields that are closely related to those two areas of

study.”

     50. Instead of focusing on the evidence submitted, Defendants explained in their January 23,

2019 decision: “It must be clarified that since multiple fields of education are suitable for the

position of Data Analyst, the position is not one that is qualified as a specialty occupation,



                                                 17
DM2\10094691.1
           Case 1:19-cv-01993-EGS Document 1 Filed 07/03/19 Page 18 of 21



requiring the application of a body of knowledge in one specific field as a minimum to perform

the duties associated with the position.” Such an unduly myopic review of the evidence

submitted and the mathematics and analytical nature of the duties and applicable degree majors

by the Government is arbitrary, capricious, an abuse of discretion, and not in accordance with

law.

     51. Regarding the element of whether the position is so complex and unique that only

persons with a degree can perform the essential duties, the Government’s analysis is equally

flawed.

     52. Defendants, in their January 23, 2019 decision, acknowledged and briefly discussed the

Mathematical Association of America (“MMA”) document provided by LexisNexis, which

elaborated on positions of “Mathematics and Operations Research in Industry.” Defendants

acknowledge, from the MMA document, that the “area of applied mathematics called Operations

Research combines mathematics, statistics, computer science, physics, engineering, economics

and social sciences to solve real-world business problems.” Defendants also acknowledged that

such positions “all require a solid background in mathematics and familiarity with other

disciplines (such as physics, economics, and engineering).”

     53. Despite acknowledging the foregoing, and that an Operations Research/Data Analyst is a

cross-disciplinary occupation with a focus on advanced mathematics and related degrees,

Defendants explained:

          According to the evidence provided, it appears, again, that the position offered does
          not involve duties [sic] are so complex and unique that only an individual [sic] can
          perform them. It is noted that skills such as problem formulation, mathematical
          modeling, data collection, solution methods, validation and analysis, and
          interpretation and implementation are skills that can be obtained through various
          fields of education. This conclusion is reinforced by the statement on the document
          that education ion [sic] the fields of mathematics, statistics, computer science,



                                                   18
DM2\10094691.1
           Case 1:19-cv-01993-EGS Document 1 Filed 07/03/19 Page 19 of 21



          physics, engineering, economics, and social sciences may prepare an individual for
          the proffered position.

          As such, you have not shown that this position involves duties seen as either unique
          or complex so that only an individual with a bachelor’s degree or higher in a
          specific specialty could perform them.

     54. The foregoing conclusion by Defendants – that the job duties are not common to the

industry or that the job duties are not complex requiring a bachelor’s degree or higher after

expressly noting the various bachelor’s and advanced degrees necessary to perform the identified

tasks which it deems essential to a Data Analyst position - is arbitrary, capricious, an abuse of

discretion, and/or not in accordance with law.

                                          COUNT THREE

                          Violation of the Administrative Procedure Act
                                       5 U.S.C. §701, et seq.

     55. Plaintiff re-alleges and incorporates by reference herein all of the allegations set forth

above in Paragraphs 1 through 54.

     56. The fourth of the four 8 C.F.R. §214.2(h)(4)(iii)(A) grounds is that the “nature of the

specific duties are so specialized and complex that knowledge required to perform the duties is

usually associated with the attainment of a baccalaureate or higher degree.”

     57. In support of its H-1B petition, LexisNexis submitted an expert opinion from Gerhard

Steinke, Professor of Management and Information Systems at Seattle Pacific University.

Professor Steinke’s six page opinion identified his qualifications and the facts upon which his

opinion was based, and explained how the complicated statistical and analytical tools and

methods required for the specific Data Analyst position at issue requires at least an

undergraduate degree in Business Analytics, Statistics, Mathematics, or a related quantitative

field. Professor Steinke further explains how Ms. Chatterjee’s recent Master of Science degree

in Business Administration (Business Analytics) more than satisfies “the minimum requirement

                                                   19
DM2\10094691.1
           Case 1:19-cv-01993-EGS Document 1 Filed 07/03/19 Page 20 of 21



of a Bachelor’s degree in Business Analytics, Statistics, Mathematics, or a related quantitative

field.”

     58. The Government’s January 23, 2019 decision noted the existence Professor Steinke’s

opinion, but stated “[s]ince the professor’s evaluation does not constitute new evidence for

purposes of this motion to reopen, this evidence will no [sic] be further discussed.”   Such a

conclusion is “arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with

law” particularly in light of LexisNexis’s express request that Defendants reconsider their prior

September 13, 2018 decision which failed to properly analyze the professor’s expert opinion.

Defendants cited no evidence – other than Professor Steinke’s expert opinion - to support its

conclusion, nor do Defendants suggest any other such evidence exists. Nor did Defendants

engage in any requested reconsideration of its prior decision, in light of the evidence and

arguments cited by LexisNexis in its motion for reconsideration.

     59. In their original September 13, 2018 decision (which was rendered moot by the January

23, 2019 decision), Defendants attacked the factual foundation of Professor Steinke’s expert

opinion using supposition and conjecture, but failed to cite to any actual evidence which could

suggest any real or perceived defect in Professor Steinke’s expert analysis or conclusions. In

short, the Government summarily – and without citing to any specific evidence (either provided

by LexisNexis or upon which Defendants may have supplied for the administrative record and

which was not cited in the final agency decision) – concluded, as a matter of law, that it may

disregard Professor Steinke’s expert opinion because it “is not in accord with other information

or is in any way questionable.” Given the complete lack of evidence upon which this legal

and/or factual conclusion was purportedly based, the Government’s decision on the fourth of




                                                20
DM2\10094691.1
           Case 1:19-cv-01993-EGS Document 1 Filed 07/03/19 Page 21 of 21



four 8 C.F.R. § 214.2(h)(4)(iii)(A) grounds for “specialty occupation” is “arbitrary, capricious,

an abuse of discretion, or otherwise not in accordance with law.”

                                      PRAYER FOR RELIEF

          WHEREFORE, Plaintiff prays that this Court grant the following relief:

          (1) Assume jurisdiction over this matter;

          (2) Maintain the status quo for Ms. Chatterjee’s visa status – pursuant to 5 U.S.C. § 705
          – pending the Court’s resolution of this case;

          (3) Hold unlawful and set aside the Government’s January 23, 2019 (and September 23,
          2018) decision denying Plaintiffs I-129 petition on behalf of Ms. Chatterjee;

          (4) Order the Government to approve Plaintiffs I-129 petition on behalf of Ms.
          Chatterjee;

          (5) Grant reasonable attorneys’ fees and costs as provided under the Equal Access to
          Justice Act and the APA;

          (6) Grant such further relief as the Court deems just and proper.


DATED:           July 3, 2019                                  Respectfully submitted,

                                                               DUANE MORRIS LLP

                                                               /s/ Michael J. Schrier
                                                               Michael J. Schrier
                                                               (D.C. Bar No. 444693)
                                                               Denyse Sabagh
                                                               (D.C. Bar No. 369113)
                                                               DUANE MORRIS LLP
                                                               505 9th St., NW, Suite 1000
                                                               Washington, D.C. 20004-2166
                                                               Tel: 202-776-5221
                                                               Fax: 202-478-0158
                                                               MJSschrier@duanemorris.com
                                                               DSabagh@duanemorris.com




                                                  21
DM2\10094691.1
